Exhibit 10(k)(iii)

AMENDMENT NO. 8 TO SCHEDULE A TO EXHIBIT (10)(k)

Amendment No. 8

To

Schedule A to Exhibit (10)(k)

January 29, 2008

The following table sets forth the name of each current officer of Potlatch
Corporation who has executed the Indemnification Agreement filed as Exhibit
(10)(k):

 

Name of Officer      Position      Date Agreement Executed

Michael Covey

     President and Chief Executive Officer      February 6, 2006

Mark Benson

     Vice President      May 31, 2006

Terry L. Carter

     Controller and Assistant Secretary      January 1, 2006

Jane Crane

     Vice President      January 15, 2007

Eric Cremers

     Vice President and Chief Financial Officer      July 16, 2007

William DeReu

     Vice President      May 15, 2006

Robert P. DeVleming

     Vice President      October 1, 2004

Michael S. Gadd

     Corporate Secretary      July 19, 2007

Richard K. Kelly

     Vice President      July 15, 1999

Pamela Mull

     Vice President & General Counsel      March 1, 2006

Harry D. Seamans

     Vice President      January 1, 2003

Douglas D. Spedden

     Treasurer      January 9, 2006

Brent Stinnett

     Vice President      August 1, 2006